Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 1 of 17
 **NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO AUGUST 2, 2021




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


 * * * * * * * * * * * * * * * * * * * *
                                       *
 UNITED STATES OF AMERICA              *
                                       *          20-cr-06-01-PB
              v.                       *          August 31, 2020
                                       *          1:01 p.m.
     CHRISTOPHER CANTWELL              *
                                       *
 * * * * * * * * * * * * * * * * * * * *


          TRANSCRIPT OF TELEPHONE FINAL PRETRIAL CONFERENCE
              BEFORE THE HONORABLE PAUL J. BARBADORO


 APPEARANCES:


 For the Government:           John S. Davis, AUSA
                               Anna Z. Krasinski, AUSA
                               U.S. Attorney's Office



 For the Defendant:            Eric Wolpin, Esq.
                               Jeffrey S. Levin, Esq.
                               Federal Defenders Office




 Court Reporter:               Susan M. Bateman, RPR, CRR
                               Official Court Reporter
                               United States District Court
                               55 Pleasant Street
                               Concord, NH 03301
                               (603) 225-1453
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 2 of 17
                                                                              2


 1                         P R O C E E D I N G S

 2                 THE COURT:     All right.    So I'll remind everybody

 3    that we have a record for this and all of our conferences.

 4                 I won't require the parties to commit on anything

 5    on this issue yet because I gave you some additional time, but

 6    do you have anything to report on what your current thinking

 7    is about the alternatives we discussed about the confidential

 8    informant issue?

 9                 Let's hear from the government and then the

10    defense.

11                 MR. DAVIS:     Judge, we have just corresponded by

12    e-mail recently.

13                 The government would ask the Court to do an

14    in camera ex parte interview of the witness by telephone when

15    that can be arranged.       The witness would be under oath and a

16    transcript made.      The defense could provide a request for

17    questions to the Court in advance that the Court could either

18    ask or not ask and we would agree those could be ex parte and

19    under seal, and then the Court could decide what disclosures

20    if any are required.

21                 We would agree to that procedure.

22                 THE COURT:     All right.    Anything from the defense?

23    Again, you don't have to tell me anything if you don't want

24    to.

25                 MR. WOLPIN:     No, your Honor.     This is Eric Wolpin.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 3 of 17
                                                                              3


 1                 Our proposal has been to have the witness on the

 2    phone, to have the parties on the phone, to put the individual

 3    under oath without obviously providing us an identity at that

 4    time, allowing the parties to ask questions relevant to the

 5    issue at hand only limited as far as his contact with Cheddar

 6    Mane.    Allow us to do that questioning, them to do that

 7    questioning, make sure that's fleshed out, have a transcript

 8    provided and provide that to the Court, and move from there.

 9                 Obviously there's a difference of opinion at this

10    point as to whether the questioning should be occurring by the

11    Court or through the parties, and I think that's the

12    distinguishing factor between our two requests.

13                 THE COURT:     I get it.    I mean, it would certainly

14    be easier for me to have you do the questioning, and I

15    understand why counsel might want to do the questioning.

16                 On the other hand, the purpose of this would be

17    simply to try to gather some basic information about what

18    knowledge the informant has or doesn't have.

19                 But I will ask you to just follow through and

20    submit in a very summary way each of your positions in a

21    filing, and then I'll make a decision about how to proceed

22    from here.

23                 I was hopeful there would be some agreement, but it

24    doesn't surprise me that there isn't.          I think both proposals

25    strike me as reasonable efforts to try to reach some -- gather
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 4 of 17
                                                                            4


 1    some additional information to make it clearer what the

 2    informant knows and doesn't know and could or couldn't

 3    contribute to any possible cross-examination.

 4                 So I'll just ask you to submit that in writing and

 5    then I'll make a decision and issue a short order addressing

 6    the issue and specifying our next steps.

 7                 Anything anybody wants to say about the informant

 8    issue?    No?   Okay.

 9                 Let's go on to voir dire.

10                 I've looked at the proposals from Mr. Wolpin.        I

11    don't have any objection to them.

12                 Does the government have any objections to the

13    modified voir dire that he's suggesting?

14                 MR. DAVIS:     No.

15                 MS. KRASINSKI:       No, your Honor.

16                 THE COURT:     No?    Okay.

17                 Hang on just one second.        For the benefit of the

18    reporter, we had both prosecutors saying no is what I heard

19    anyway.

20                 Okay.    Now, Mr. Wolpin, I know from my clerk that

21    you are going to be requesting an additional instruction -- an

22    instruction in addition to the question to address this

23    problem that all of us are concerned about, which is we don't

24    want jurors to go out and attempt to conduct their own

25    investigation.       I warn them off from that when they're here in
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 5 of 17
                                                                                5


 1    the courtroom, but I think you're proposing that we warn them

 2    off in the written instructions which is something that we can

 3    do if the parties think it makes sense.

 4                 The other thing we could do is simply omit any

 5    identifying information about the case other than its proposed

 6    start date, and that way not only would they not -- they

 7    wouldn't be able to do any investigation.           That was a thought

 8    I had is just send them you're expected to -- required

 9    attendance for a jury selection on September 15th for a trial

10    beginning on September 22nd and ending on September 30th.

11    That wouldn't give them any information to search unless they

12    start searching the court docket and guessing on which case is

13    set up for trial.

14                 Mr. Wolpin, I think I'm trying to anticipate what

15    my clerk told me was a request on your part.           What do you

16    think about that as an alternative, just not even putting

17    anything in, the name and number of the case?

18                 MR. WOLPIN:     My question had been because I didn't

19    have a good sense of what was going out to potential jurors,

20    and the response we all received from Tracy earlier today,

21    apparently that is the typical procedure is that they are not

22    provided the name of the case with the notice.            So I guess my

23    fear had been they would be receiving the name and the case

24    and I would want to make sure.

25                 It's a little odd because the voir dire questions
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 6 of 17
                                                                             6


 1    we've provided to them asks them whether they've participated

 2    in the case's investigation or know anything about the case,

 3    which again is a little difficult to reconcile what was really

 4    being provided to them then.

 5                 THE COURT:     Well, we could -- let me just --

 6    Mr. Wolpin, you raised a good point.          If we were to omit all

 7    identifying information about the particular case, we would

 8    omit those portions of questions that ask for familiarity with

 9    the case as well, and we would have to do all of the

10    questioning about case familiarity in court.

11                 In some ways it might cause a few extra jurors to

12    have to be here who will be relatively easily excused.            On the

13    other hand, it avoids the problem of somebody trying to find

14    out about the case beforehand.

15                 I'm willing to do it either way.         I'm willing to

16    include the name of the case and instruct them not to do any

17    work to try to investigate or I'm willing to omit references

18    to the particular case and also modify the proposed voir dire

19    to defer questioning about familiarity with the case until we

20    give them some information about it in court.

21                 MR. WOLPIN:     I think we can certainly make a

22    decision quite quickly as to one or the other.            I mean, my

23    instinct is if the name isn't on it, that's probably

24    sufficient, but give me -- I'll take a moment to think about

25    it.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 7 of 17
                                                                              7


 1                 THE COURT:     Yeah.    All right.    What you do is you

 2    and Mr. Levin meet and take a position and share it with the

 3    government.     I don't know if the government has any reaction

 4    to this.

 5                 One option is to list the case.         Ask for

 6    familiarity with it.       So like -- I don't follow the news so I

 7    didn't know who Christopher Cantwell was and I still don't

 8    except, you know, people in the court have mentioned that he's

 9    associated with the Charlottesville thing.           I imagine most

10    people wouldn't pick up anything on the name, but some might.

11    So if we have the name in there, then we have to have

12    questions about it.       If we don't have the name in there, we'll

13    just defer questioning until they're in court.

14                 Either prosecutor, do you have any thoughts about

15    that?

16                 MR. DAVIS:     Judge, I think it makes sense not to

17    give them the name.       I have to talk to Ms. Krasinski, but that

18    makes the most sense to me.          They may assume there could be

19    multiple trials and that they can't figure it out or try to

20    figure it out.     That seems to me better than giving them the

21    name and then two weeks of potential Googling to muddy the

22    waters.

23                 THE COURT:     Yeah, the temptation gets to be too

24    great even if you instruct, you know?

25                 MR. DAVIS:     Right.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 8 of 17
                                                                             8


 1                 THE COURT:     Natural curiosity is what it is.

 2                 I think once they're in court and they're told

 3    they're being selected and they're instructed by me that they

 4    may not do something, they're much more likely to comply than

 5    if they just get an e-mailed instruction on it.

 6                 That would be my default position, but I would ask

 7    defense counsel to confer among yourselves, exchange an e-mail

 8    with the government, and by the end of the day inform my clerk

 9    as to which option you're choosing, but I would recommend that

10    we omit identifying information and questioning that calls for

11    them to disclose knowledge of a case they don't know anything

12    about.

13                 MR. DAVIS:     Judge, I'm pleased to say that Ms.

14    Krasinski agrees and we are unanimous on the government's

15    side.

16                 THE COURT:     All right.    I think Mr. Wolpin and Mr.

17    Levin will be, too, once they have a chance to confer, but I

18    know they're not together and it's a little harder to -- you

19    know, I don't want people to feel they're being railroaded

20    into anything.

21                 So you think it over, Mr. Wolpin, but that would be

22    my preference.     We'll just -- once I have them in court and I

23    look them in the eye and I instruct them, I feel like I'm

24    going to get a greater likelihood of compliance on things like

25    that.    So that's my preference.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 9 of 17
                                                                                9


 1                 Okay.    Anything else about the voir dire?        We want

 2    to lock this down because we're going to start sending out

 3    information.

 4                 You saw -- you know, we're very fortunate that we

 5    have such an incredibly able staff here.           Our chief deputy

 6    clerk has laid out a timeline which to me sounds entirely

 7    sensible and involves relatively quickly providing the

 8    questionnaire on to the website and a link to be provided to

 9    the jurors to complete the questionnaire.           So I do want to get

10    going on that.

11                 So give me what you've got by the end of the day,

12    we'll finalize a list, but my plan right now unless the

13    defense presents a different view is to not identify,

14    otherwise accept the proposals that the defense is proposing,

15    modify the first instruction slightly to just say your

16    attendance will be required for jury selection on the 15th for

17    a trial beginning on September 22nd and ending on September

18    30th, and then ask the questions as proposed but delete any

19    questions that call for them to express whether they have

20    knowledge about a particular case or not.

21                 So that's what I propose to do unless I hear

22    something different from the parties by the end of the day.

23                 Anything else on the jury questionnaire?

24                 MR. WOLPIN:     No.

25                 MR. DAVIS:     No.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 10 of 17
                                                                             10


 1                  THE COURT:    Okay.    Good.

 2                  All right.    So we've covered the confidential

 3     informant.    We've covered the voir dire.

 4                  The proposed jury instructions -- thank you.        I

 5     normally don't devote a lot of mental energy to considering

 6     proposed jury instructions for a case until the trial starts

 7     because I've just been burned so many times over the last

 8     couple of decades where I do all this work on a case where the

 9     parties tell me the case is definitely going to trial, and

10     then I work on it and then it resolves.

11                  This case I think is different.        As far as I can

12     tell, this is a pretty much guaranteed trial so I'm going to

13     act on that assumption.

14                  And I will set up a telephone conference for us on

15     Tuesday and we will, next Tuesday, and we will have a

16     discussion about, a preliminary discussion about jury

17     instructions.     And then by shortly, the end of the week of

18     jury selection, I'm aiming to have a full set of proposed

19     charges together so that you can have a good idea of how I'm

20     looking at these particular issues before the evidence

21     actually starts to come in.        Obviously I may need to modify

22     things on the fly, but this is a case where I'm going to aim

23     to have the jury instructions pretty much locked down on

24     anything except unexpected matters before the trial begins.

25                  So I won't say anything about jury instructions
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 11 of 17
                                                                             11


 1     today because I have not yet started to study the statute.            I

 2     will be interested in having a discussion -- a preliminary

 3     discussion with you about them on Tuesday and then a follow-up

 4     discussion at the end of the week after -- see, I've got to

 5     look at my schedule here because I'm going to be out on

 6     vacation the week before the evidence starts.           Let's see.

 7                  So, yeah, I am out.       I'm going to be out of the

 8     office hopefully from the 9th until jury selection, and then I

 9     will be back in the office on the 17th.          So, yeah, we could

10     do -- let's have a -- let's plan to have a discussion about

11     the instructions on the 8th.

12                  Vinny or Jen, if you could set up a telephone

13     conference on that on the 8th.

14                  And then we will have another discussion about jury

15     instructions.     Let's set something up on the 18th of

16     September.    All right?

17                  I do not have anything else to say about the jury

18     instructions right now.       Is there anything anyone wants to say

19     about jury instructions?       No?

20                  MR. DAVIS:    No, your Honor.

21                  MR. WOLPIN:    No, your Honor.

22                  THE COURT:    Okay.     Good.

23                  I wanted to talk to you again and make sure

24     everybody is on track with respect to the compliance with

25     out-of-state witnesses and our proposals on self-quarantining
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 12 of 17
                                                                           12


 1     and testing.

 2                  Has the government finalized its contract so it can

 3     get its witnesses tested before trial?

 4                  MR. DAVIS:    I don't know that it's finalized,

 5     Judge.   I actually don't have the most recent update on that,

 6     but we certainly are well aware of it and don't expect any

 7     problem in getting it in place.

 8                  THE COURT:    Okay.    I will depend on you, Mr. Davis,

 9     to make sure that that's done, and if you'll share whatever

10     information you have with the defense.          And if the defense --

11     any witnesses it has I would like them to comply with the same

12     practices.

13                  So if there's going to be some kind of problem for

14     the defense in doing that, I'm going to need to know well in

15     advance of the trial if you need to get me involved in

16     something making sure that that happens.

17                  So I'll expect Mr. Davis to have in place

18     procedures to ensure that all his witnesses will be available

19     when we need them to be.       I ask him to share the basic

20     approach he's taking with respect to contractors for testing

21     with the defense and ask the defense to arrange for similar

22     procedures for its potential witnesses so we don't have any

23     delays dealing with quarantining and testing of out-of-state

24     witnesses.

25                  I know the government has produced a witness list.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 13 of 17
                                                                              13


 1     The defense will be filing one soon in accordance with the

 2     pretrial order if they haven't already.          I haven't check the

 3     deadline.

 4                  Is there anything else anyone wants to say about

 5     witness lists?

 6                  MR. WOLPIN:    No.

 7                  THE COURT:    No?

 8                  And I think we've talked over the exhibit procedure

 9     pretty carefully.      Is there anything anybody wants to say

10     about that?    No?

11                  MR. WOLPIN:    No.

12                  THE COURT:    Are there any issues that anyone wants

13     to take up with me about the case?

14                  MR. WOLPIN:    No, your Honor.

15                  THE COURT:    This is great.     I love this, how well

16     prepared everybody is, because I'm assuming if you don't have

17     a problem it's because you've anticipated them and worked them

18     out.

19                  All right.    I don't think there's anything else I

20     need to talk with you about today.         I thought we could next

21     Tuesday do a preliminary discussion on jury instructions and

22     any other issues that people have with respect to the jury

23     selection process on the 15th.        Then I'll have a last

24     telephone conference with you on the 18th to try to finalize

25     jury instructions and take up any other issues that come up
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 14 of 17
                                                                                14


 1     before the start of evidence.

 2                  Otherwise, as far as I can understand, we're good

 3     to go and there aren't any particular unusual issues we

 4     haven't yet taken up.

 5                  Is there anything else?

 6                  MR. DAVIS:    Yes, Judge.

 7                  Could I just note the government does expect to

 8     file two motions in limine.        They're due Thursday, but just to

 9     have that on your radar.

10                  THE COURT:    Well, we could set up some time on

11     Tuesday for anything that's filed before that date, and then

12     we can talk on the 18th about motions in limine so you at

13     least have a day or two to -- and again my -- I think my

14     practices are well-known to people.         I have a very strong bias

15     of issuing only tentative rulings on motions in limine unless

16     someone persuades me that they will cause a substantial

17     inconvenience if I don't rule on them immediately.              So I'm

18     generally willing to give some tentative views on motions in

19     limine, but I rely on my ability to make the right decision

20     when I have the greatest amount of information, which is

21     usually right before the evidence is offered.

22                  So feel free to file them.       I'll comment on them.

23                  MR. DAVIS:    Judge, not to whine, but I do make one

24     special request, and that is if we do an argument on the

25     motions in limine, that we not do it on Tuesday of next week,
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 15 of 17
                                                                                15


 1     and I ask that because I'm going to be on vacation between

 2     Tuesday and Friday of next week.

 3                  THE COURT:    Okay.

 4                  MR. DAVIS:    I'll be in-state and I can call in, but

 5     on Tuesday I'm very much intending to be on a boat ride with

 6     my wife that I promised her for about 25 years and don't

 7     expect to be able to call in on Tuesday.

 8                  I'm filing the motions in limine so I probably

 9     should argue them.

10                  THE COURT:    Okay.    You're not -- Ms. Krasinski is

11     doing the jury instructions?        Is that how you divided things

12     up?

13                  MR. DAVIS:    Yes.

14                  THE COURT:    Okay.    That's fine.    We won't talk

15     motions in limine on the 15th, but we will -- or excuse me, on

16     the 8th.    We will talk potentially -- at least have a

17     preliminary discussion about the jury instructions on that

18     date because I'm going on vacation on the 9th and I really am

19     not supposed to be back until the 16th, but I'm going to come

20     back a day early and do the jury selection on the 15th.             So

21     that's fine.

22                  MR. DAVIS:    Thank you.

23                  THE COURT:    All right.     Anything else anyone wants

24     to talk about in this case?

25                  MR. WOLPIN:    No, your Honor.
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 16 of 17
                                                                          16


 1                  THE COURT:    All right.     I think we've done a lot of

 2     pretrial work.       Our case managers and our chief deputy clerk,

 3     they've really gone the extra mile to help this thing run

 4     smoothly.

 5                  So we'll talk again on the 8th and take it from

 6     there, but thank you for your help and we'll talk again on the

 7     8th and then again on the 18th, and then we should be ready to

 8     go on the 22nd.

 9                  Okay.    That concludes the hearing.

10                  Thank you everybody.

11                  MR. WOLPIN:    Thank you.

12                  MR. DAVIS:    Thank you.

13                  (Conclusion of hearing at 1:23 p.m.)

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:20-cr-00006-PB Document 139 Filed 05/03/21 Page 17 of 17   17



 1                          C E R T I F I C A T E

 2

 3

 4              I, Susan M. Bateman, do hereby certify that the

 5     foregoing transcript is a true and accurate transcription of

 6     the within proceedings, to the best of my knowledge, skill,

 7     ability and belief.

 8

 9

10     Submitted: 5-4-21          /s/   Susan M. Bateman
                                  SUSAN M. BATEMAN, RPR, CRR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
